Exhibit 10(b)(1)(j)

EXECUTION COPY

AMENDMENT NO. 8 AND WAIVER TO THE AMENDED AND

RESTATED SALE AND SERVICING AGREEMENT

(VFCCTransaction with Newstar CP Funding LLC)

THIS AMENDMENT NO. 8 AND WAIVER TO THE AMENDED AND RESTATED SALE AND SERVICING
AGREEMENT, dated as of June 27, 2007 (this “Amendment”), is entered into in
connection with that certain Amended and Restated Sale and Servicing Agreement,
dated as of April 5, 2006 (such agreement as amended, modified, supplemented,
waived or restated from time to time, the “Agreement”), by and among NEWSTAR CP
FUNDING LLC, a Delaware limited liability company, as the seller (together with
its successors and assigns in such capacity, the “Seller”), NEWSTAR FINANCIAL
INC., a Delaware corporation (together with its successors and assigns, the
“Company”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Wachovia”), as the swingline purchaser (together with its successors
and assigns in such capacity, the “Swingline Purchaser”), certain conduit
purchasers and purchaser agents party thereto (each, together with its
successors and assigns in such capacity, a “Conduit Purchaser” and a “Purchaser”
and, collectively with the Swingline Purchaser, the “Purchasers”), WACHOVIA
CAPITAL MARKETS, LLC, a Delaware limited liability company (together with its
successors and assigns, “WCM”), as the administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”), and as the
Purchaser Agent with respect to Variable Funding Capital Company LLC as Conduit
Purchaser (together with its successors and assigns in such capacity, the “VFCC
Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “US Bank”), not in its individual
capacity but as the trustee (together with its successors and assigns in such
capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

R E C I T A L S

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein; and

WHEREAS, pursuant to and in accordance with Section 13.1 thereof, the
Administrative Agent and VFCC Agent, the Swingline Purchaser and the Conduit
Purchaser desire to provide for a one-time waiver of certain provisions of the
Agreement in certain respects as provided herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

Notwithstanding the provisions of the definition of “Advance Rate” in the
Agreement relating to Senior Secured Loans, the Advance Rate applicable to the
Loan identified on Schedule I hereto will be 75%.

SECTION 2. WAIVER

Each of the Administrative Agent and VFCC Agent, the Swingline Purchaser and the
Conduit Purchaser hereby waives the failure of the Loan identified on Schedule I
hereto to satisfy clause (c) of Appendix A to the Sale and Servicing Agreement.

SECTION 3. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED AND WAIVED.

Except as specifically amended and waived hereby, the Agreement shall remain in
full force and effect. All references to the Agreement shall be deemed to mean
the Agreement as modified hereby. This Amendment shall not constitute a novation
of the Agreement, but shall constitute an amendment and a one-time waiver
thereof. The parties hereto agree to be bound by the terms and conditions of the
Agreement, as amended and waived by this Amendment, as though such terms and
conditions were set forth herein.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

 

- 2 -



--------------------------------------------------------------------------------

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

SECTION 5. CONDITIONS PRECEDENT.

This Amendment shall become effective on the date on which each party hereto has
delivered an executed signature page hereto to the Administrative Agent.

SECTION 6. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS.

 

- 3 -



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:     NEWSTAR CP FUNDING LLC     By:   NewStar Financial, Inc., its
Designated Manager     By:  

/s/ John J. Frishkopf

    Name:   John J. Frishkopf     Title:   Managing Director

THE ORIGINATOR AND

SERVICER:

    NEWSTAR FINANCIAL, INC.     By:  

/s/ John J. Frishkopf

    Name:   John J. Frishkopf     Title:   Managing Director

THE ADMINISTRATIVE AGENT

AND THE VFCC AGENT:

    WACHOVIA CAPITAL MARKETS, LLC     By:  

/s/ Mike Romanzo

    Name:   Mike Romanzo     Title:   Director THE PURCHASER:    

VARIABLE FUNDING CAPITAL

COMPANY LLC

    By:   Wachovia Capital Markets, LLC, as attorney-in-fact     By:  

/s/ Douglas R. Wilson, Sr.

    Name:   Douglas R. Wilson, Sr.     Title:   Director

[Signatures Continued on the Following Page]

 

Amendment No. 8 and Waiver to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE SWINGLINE PURCHASER:  

WACHOVIA BANK, NATIONAL

ASSOCIATION

  By:  

/s/ Brian Smith

  Name:    Brian Smith   Title:   Vice President

 

Amendment No. 8 and Waiver to Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

Schedule I to

Amendment No. 8 and

Waiver dated

June 27, 2007

List of Assets

 

Obligor Name    Principal Balance not to
exceed:

LB T-Rex Aqua Vista LLC

   $ 15,000,000

 

Waiver to Amended and Restated

Sale and Servicing Agreement NewStar CP Funding LLC